Citation Nr: 1034307	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on September 20, 2005, at the Osceola Regional 
Medical Center.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, 
and from December 1971 to January 1974.  Pursuant to his military 
service, the Veteran was awarded a Combat Action Ribbon and a 
Presidential Unit Commendation.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Hospital in Tampa, Florida.


FINDINGS OF FACT

1.  On September 20, 2005, the Veteran was treated at a private 
hospital emergency room for nonservice-connected disabilities.

2.  Resolving all doubt in the Veteran's favor, any delay in 
seeking treatment for this disability would have been considered 
by him to be hazardous to life or health, and VA facilities were 
not reasonably available.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
payment or reimbursement for unauthorized private medical 
services, provided on September 20, 2005, at the Osceola Regional 
Medical Center in Kissimmee, Florida, have been met.  38 U.S.C.A. 
§ 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.52, 
17.54, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a 
claim for benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  As part of this assistance, VA is 
required to notify claimants of what they must do to substantiate 
their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
There is no indication in these provisions, however, that 
Congress intended to revise the unique, specific claim provisions 
of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. 
Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  A Veteran has 
the duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances necessitating 
the non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of the 
claim."  38 C.F.R. § 17.124 (2009).  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the Veteran of its reasons 
and bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 17 of 
Chapter 38.  38 C.F.R. § 17.132 (2009).

In this case, letters dated in January 2006 and April 2006 
advised the Veteran of the information necessary to substantiate 
his claim.  The Veteran was also sent a VA Form 4107, Notice of 
Procedural and Appellate Rights, with the original determination 
on his claim for entitlement to reimbursement.  See Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  The RO explained to the 
Veteran the bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of the 
claim.  There is no indication that any additional notice or 
development would aid the Veteran in substantiating his claim.  
Thus, any deficiency of notice or of the duty to assist 
constitutes harmless error.  

In the circumstances of this case, additional efforts to assist 
or notify the Veteran in accordance with the VA's duties to 
notify would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (noting that remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant are to be avoided).  VA has satisfied its 
duties to inform and assist the Veteran at every stage of this 
case.

The Veteran and his representative contend that payment or 
reimbursement is warranted for expenses incurred during the 
Veteran's emergency room visit to the Osceola Regional Medical 
Center in Kissimmee, Florida, on September 20, 2005.  The 
Veteran's main contentions are that this was an emergency 
condition, and that when he called the VA, he was told to go to 
the nearest hospital emergency room.

At the time he sought treatment, the Veteran was experiencing 
right arm numbness and pain, left-sided neck pain, and headaches.  
On a February 2006 statement, he indicated that his spouse, a 
registered nurse, had taken his blood pressure just prior to 
seeking treatment and it was 170/107.  He indicated that he 
thought he was having a stroke.  He also noted that it was 5 a.m. 
in the morning, that the VA Outpatient Treatment Center in 
Orlando, Florida, did not open until 8:30 a.m.; that the VA 
Outpatient Treatment Center in Tampa, Florida, was too far to 
travel; and that when he called the VA Orlando Outpatient 
Treatment Center, he was told to go to the nearest hospital 
emergency room.

The Board points out that the Veteran does not claim that his 
treatment was due to a service-connected condition, or that he is 
rated as permanently and totally disabled, such that he could be 
considered for reimbursement under 38 C.F.R. § 17.120 (2009).  
Therefore, the Board must turn to the law regarding reimbursement 
for emergency services for nonservice-connected conditions in 
non-VA facilities.

Payment for or reimbursement of emergency services for 
nonservice-connected disorders in non-VA facilities may be 
authorized under the Millennium Health Care Act.  See 38 U.S.C.A. 
§ 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible 
for reimbursement under this authority, all of the following 
conditions must be satisfied:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson 
who possesses an average knowledge of health and 
medicine could reasonably expect the absence of 
immediate medical attention to result in placing 
the health of the individual in serious 
jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use 
them before hand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a Veteran was brought 
to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time 
the Veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The Veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the Veteran has 
coverage under a health-plan contract but 
payment is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records 
within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the Veteran or 
provider against a third party for payment of 
such treatment and the Veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, 
the Veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.[A. §] 1728 for the 
emergency treatment provided (38 U.S.C.[A. §] 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
Veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

In this case, there is no question that the Veteran was provided 
treatment at an emergency room, that he was enrolled with the VA 
health care system, and that he is liable to the private facility 
for the cost of that treatment.  Further, the Veteran has no 
other insurance, and no other third party which could be liable 
for the cost of the Veteran's treatment.  However, the Veteran's 
claim was denied by the VA medical center because it was felt 
that his disability was not an emergency condition, that he could 
have gone to a regular VA facility for treatment of his 
condition, and that it did not require an emergency room visit.

Reviewing the Veteran's treatment records from the Osceola 
Regional Medical Center, dated September 20, 2005, there are 
multiple factors which indicate that this condition was of such a 
nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to life or health.  Specifically, the treatment records 
indicate that he had complaints of high blood pressure, pain and 
numbness in the right arm, left-sided neck pain, headaches, and 
light headedness.  The treatment reports also noted that this 
condition was of sudden-onset (approximately 1 hour earlier), 
moderate in severity level, and that he sought treatment at 5:55 
a.m.  Finally, the treatment reports also noted that the 
Veteran's family had a history of stroke.  

In support of his claim, the Veteran also submitted a February 
2006 statement from his private treating physician.  In the 
statement, E.O., M.D., noted that the Veteran was treated at the 
hospital on September 20, 2005, "on an emergency basis - he was 
taken care of by me [and] sent home."

In contrast to this statement is a May 2008 medical review 
statement from a VA physician.  The VA physician noted that the 
Veteran had sought treatment for complaints of headache and right 
arm numbness, without shortness of breath or chest pain.  The VA 
physician then indicated that the Veteran ambulated without 
difficulty, and that the diagnosis was musculoskeletal in nature.  
The VA examiner then opined that the treatment was nonemergent. 

The determining factor for reimbursement purposes is not whether 
the Veteran in fact had an emergency condition, but whether the 
Veteran had a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  In this regard, the Board finds the Veteran's 
contentions herein to be most compelling.  Specifically, the 
Board relies on the sudden onset of this condition; the time in 
which the treatment was sought, beginning 5:55 a.m.; the nature 
of the symptoms, including right arm numbness and pain, left-
sided neck pain, and headaches; the Veteran's reported blood 
pressure of 170/107 just prior to seeking treatment, as taken by 
his spouse, a registered nurse; and the treating physician's 
classification of the treatment received as being given on "an 
emergency basis."  The Board finds the Veteran's contentions 
herein to be credible, and therefore finds it reasonable that the 
Veteran, or any prudent layperson, would have considered delay in 
treatment hazardous to their health.

Further, the Veteran contends that the closest VA facility, the 
Orlando VA Outpatient Treatment Center did not open until 8:30 
a.m., and that he was informed by a telephone call to VA facility 
in Orlando, Florida, that he should go to the nearest hospital 
emergency room.  He also reported that the Tampa, Florida, VA 
Medical Center was too far to travel in his condition.  Thus, the 
Board also finds it reasonable to believe, that the Veteran would 
have thought that a VA facility for treatment of his emergency 
condition was not available.

Thus, giving the Veteran the benefit of the doubt, and resolving 
all doubt in his favor, the Board finds that the Veteran's 
condition on September 20, 2005, was such that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health, 
and the Board also finds that the Veteran was essentially 
informed that no VA facility was available to treat his level of 
disability.  As such, the Board finds that all the requirements 
for medical expense payment or reimbursement have been met, and 
the Veteran would therefore be entitled to payment or 
reimbursement for the cost of medical treatment provided on 
September 20, 2005, at the Osceola Regional Medical Center.  
Therefore, this claim is granted.


ORDER

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on September 20, 2005, at the Osceola Regional 
Medical Center in Kissimmee, Florida, is granted.
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


